DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 28 December 2020 containing remarks and amendments to the claims.
Claims 1-2 and 4-20 are pending.
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A process for recovering hydrocarbons comprising: hydroprocessing a hydrocarbon feed stream in a hydroprocessing reactor to provide a hydroprocessed effluent stream; stripping a hydroprocessed stream taken from said hydroprocessed effluent stream to provide a stripper gaseous stream and a stripped liquid stream; and absorbing C5+ hydrocarbons from said stripper gaseous stream by contact with an absorbent stream to provide a Cs+-rich absorbent stream, as claimed in claims 1, 13, and 20, wherein said absorbent stream is taken from said stripped liquid stream, is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/               Primary Examiner, Art Unit 1771